Title: From George Washington to Board of War, 28 June 1781
From: Washington, George
To: Board of War


                        

                            GentlemenHead Quarters Peekskill 28th June 1781.
                        
                        I have been honored with your favors of the 17th and 22d instants. It ought to be presumed that Mr Verna the
                            British Dy Commy of prisoners comes to Elizabeth Town no oftner than his business requires, and except there can be proof
                            stronger than suspicion that under cover of his office he carries on a correspondence with disaffected persons in Philada
                            it will be indelicate to charge him with improper conduct—It is with the enemy to appoint such Characters as they please
                            to fill their several departments, and for us to guard as much as possible against those who may be thought designing or
                            dangerous—I will therefore give Mr Skinner a hint that the frequency of Mr Vernas visits gives umbrage and desire him to
                            permit him to come to Elizabeth town no oftner than his business absolutely requires and then to stay no longer than is
                            necessary.
                        I very much approve of such a Resolve of Congress as General Greene recommends, to prevent our prisoners of
                            War from inlisting into the Enemy’s service.
                        Were our prospects of being certainly able to carry our intended plan of operations into execution more
                            flattering, I should not hesitate in desiring the Stores demanded by General Knox to be brought forward at any expence
                            whatever—But I confess to you this is so far from being the case, that I wish to incur no more in the transportation from
                            the southward to this quarter than can possibly be avoided, because it is far from improbable that the scene of operations
                            may yet be shifted. I have for that reason given Genl Knox an extract from your letter and have desired him to point out
                            to you such Articles in his estimate as may be essentially necessary to commence operations—the remainder may follow if we
                            are able to prosecute the plan—may remain where they are should we be obliged to desist, or may be turned towards the
                            southward should there be occasion. I would recommend the completion of the order if possible, because the Stores are
                            always valuable—the transportation of the Stores from the Eastward will be continued upon the following principle—that if
                            they are not wanted here they will be so far on their way to the next point of operation: Those States have cheerfully
                            undertaken to furnish the means of transportation.
                        Upon changing the position of the army, the Route of the post is changed also. He now passes at Kings Ferry
                            and avoids the mountains, which I hope will in some degree remove the danger to which he was formerly exposed. But should
                            that not prove to be the case, I cannot, from the present strength of our Cavalry, furnish even the small escort which is
                            required. Sheldons Regiment consists of but 60 mounted and Van Heers Corps is upon the point of dissolution by the
                            expiration of their service—you may judge how soon so small a Corps as Sheldons would be worn down had they no other duty
                            to do but that of furnishing four dragoons at a time to be constantly riding post but these being all the horse I have to
                            depend upon for Military Service the request of the Post Master Genl is totally incompatible with it. There are several
                            excellent troops of Volunteer Horse in Jersey and I make no doubt but an escort could be procured from them—if
                            application was made to the Governor and an adequate compensation for their services allowed. I have the honor to be
                            &c.

                    